OPINION & ORDER
The dispute here concerns the location of the late Defendant Seufale Seiuli’s house on land located in Faleniu village, which Alai'asa claims to be “Toa” and the subject of previous litigation before this court in Moea'i v. Te'o, 8 A.S.R.2d 85 (Land & Titles Div. 1988); aff’d sub nom. Moea'i v. Alai'a, 12 A.S.R.2d 91 (App. Div. 1989).1 Alai'asa claims that: 1) Defendant Seiuli’s house lies within “Toa” as awarded to the Alai'asa family in Moea'i v. Te'o, supra; and 2) Seiuli’s claim to entitlement is derivative based upon the competing title claims of Moea'i and/or Te'o, whose claims were resolved in favor of Alai'asa by the Moea'i v. Te'o court.
With regard to Alai'asa’s contention that Seiuli’s claim is derivative, we find that Seiuli’s wife had admitted as much in her deposition taken July 2, 2001. Mrs. Seiuli had deposed that her family was brought onto the *252land in question by Moea'i in 1970. (Suiuli Dep. at 4.) In her deposition, Mrs. Seiuli also deposed that the land she was living on is Moea'i family land known as “Vaivai.” {Id. at 11.) At trial, the testimony of Defendant’s daughter, Paileulu Seiuli, was in accord.
In essence, the issue before us is simply to determine whether defendant’s house lies within Moea'i’s land known as “Vaivai” or within plaintiffs land “Toa” After seemingly interminable delays, for one reason or another, including aborted settlement attempts, this matter was finally tried. Melco Aiumu, a qualified surveyor, attended and testified.
Based on the evidence presented at trial, we find that defendant Seufale Seiuli’s house is in fact located within the Alai'asa family’s communal land Toa, and not within the Moea'i family’s land Vaivai. Wherefore, Plaintiff Alai'asa’s prayer for eviction will, therefore, be granted.
Defendant’s counsel at final argument raised “unjust enrichment,” seeking compensation for the value of the house. Unfortunately, no evidence whatsoever was presented in this regard. Because this matter has been outstanding since 1992, after first being closed and then reopened, we are not inclined to again reopen the record for purposes of inquiry into the present day value of Defendant’s house. Notwithstanding, we will allow Defendant’s representative a nominal award in the amount of $1.00 and permit his family and assigns to remove Defendant’s house from Plaintiffs land within the next 60 days. However, failure to so remove the structure within 60 days from date hereof will be deemed as an abandonment in favor of the situs and Plaintiff may thereafter enter and take possession
Judgment is rendered accordingly.
It is so ordered.

 In this matter, an area of land known as “Toa” was awarded to the Alai'asa’s family, while other portions of immediately adjacent lands were awarded to the Moea'i family.